Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments  
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-14 and 21-24 have been considered but are moot in view of the new grounds for rejection. 
With respect to independent claim 1, as well as parts of claim 8, it is argued that Bark does not disclose a flexible needle guard coupled to the posterior surface of the shell. It is stated that, as a mesh is disclosed within Bark, Bark does not teach a “plurality of offset layers of offset, rigid, puncture-resistance structures.” Examiner disagrees. Examiner states that, while a mesh would be considered woven (meaning that the woven limitation added in to claim 8 would overcome Bark), the presence of a mesh does not rule out a plurality of offset layers of offset, rigid, puncture-resistance structures. As the parts of the mesh, which are assumed to be a plurality of wires or threads, would make a structure with a plurality of layers that are offset, and as the mesh is disclosed as being part of a needle guard, it is taken that the mesh of Bark would teach a plurality of offset layers of offset, rigid, puncture-resistance structures. Additionally, while it is agreed that Bark does disclose a communication in mesh openings in column 6 lines 3-12, the combination of Bark in view of Forsell from the previous action appears to be incorporating the posterior location of a rigid back plate member of Forsell into Bark. As such, with the way the prior action was worded, incorporating Forsell into Bark is not taken to break the device of Bark. Additionally, as Forsell does disclose a fluid line 4 that appears to extend within the rigid back plate in figure 1A, it is argued that Forsell would teach a communication between two chambers (being parts 1 and 2 in figure 1A).
Applicant has amended claims 1 and 8 to recite a “flexible needle guard” with claim 8 further claiming a comprising of a plurality of unwoven…structures.” In response to Applicant’s amendment Examiner has added reference Raven (US Pub No.: 2011/0196195).
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 is claimed to state that the “offset layers of offset, rigid, puncture-resistance structures are rigid.”  Here, the “rigid, puncture-resistance structures are rigid” limitation is seen as being redundant, and claim 8, to which claim 21 depends off of, does not explicitly mention “rigid, puncture-resistance structures.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 23 recite the limitation "the plurality of offset, rigid, puncture-resistance structures" in the second line of both claims.  There is insufficient antecedent basis for this limitation in the claim. As these claims depend off of claim 8 and as claim 8 recites “a plurality of unwoven, offset layers of offset, puncture-resistance structures” instead of “rigid, puncture-resistance structures,” there is taken to be a lack of antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bark (US Pub No.: 5,074,878) in view of Bartolo (US Pub No.: 4,428,364), Forsell (US Pub No.: 2009/0210056), and Raven (US Pub No.: 2011/0196195).
Regarding claim 1, Bark discloses a flexible, fillable prosthesis, the prosthesis (shown in figures 6, 8-9) comprising: a shell having an anterior portion and a posterior portion that comprises a posterior surface (a shell is depicted in figure 6 with an posterior portion being the bottommost part and the anterior being the topmost part and the bottommost part being the posterior surface), the shell comprising a laminate having a base layer (figure 6 part 70), a top layer (figure 6 part 72) , and a soft silicone gel intermediate layer disposed between the base layer and the top layer (figure 6 part 68 which is between parts 70 and 72. Silicone used for the implant is disclosed in column 3 lines 55-60 and claim 16), and of sufficient thickness for self-sealing of a needle hole therethrough (column 6 lines 13-19 as well as claim 16 discloses a self-sealing layer for a needle); and a needle guard (the needle stop member disclosed in the abstract, disclosed as part 22 in column 3 lines 61-68) and comprising a plurality of offset layers of offset, rigid, puncture-resistance structures (the needle stop member is disclosed to be made up of a mesh that is preferably made of stainless steel in column 3 lines 61-68. A mesh means that a plurality of offset layers are present in part 22.  This material is disclosed as being “sufficiently rigid to maintain a degree of compression” in column 3 lines 61-68).
However, Bark does not disclose that the needle guard that is concave in shape. Instead, Bartolo (US Pub No.: 4,428,364) would teach a needle guard that, in an expanded state, (i) collectively form a concave shape (figure 2 parts 12-13 comprise a needle guard that is concave in figure 2) and (ii) provide a concave exterior surface along the posterior portion for approximating a human anatomical feature (the needle guard of Bartolo can be placed upon the posterior portion of the prosthesis of Bark), the needle guard having a shape memory characteristic for urging the prosthesis toward the expanded state (the needle guard of Bartolo is shown to have a shape memory in figure 2 and column 2 lines 48-61). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the needle guard of Bartolo in place of the needle guard of Bark as the needle guard part 13 has the injection button part 12. This injection button would be beneficial to the device of Bark as said button is disclosed as providing a more economical means to seal a prosthesis as disclosed in column 1 lines 41-46). 
From here, neither Bark nor Bartolo teach that the needle guard is coupled to the posterior surface of the shell or that is flexible. Instead, Forsell does teach a rigid back plate (part 3 in figure 1A, disclosed in [0074]) that is coupled to the posterior surface of the implant part 10. While it isn’t explicitly disclosed as a needle guard, the back plate is disclosed as being relatively stiff in [0090]. It stands to reason that the rigid back plate would be able to guard against a needle to an extent as the device is claimed to be sturdy as per [0074]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to one of ordinary skill in the art at the time of filing to incorporate the rigid back plate of Forsell into the devices of Bark and Bartolo as the back plate of Forsell is depicted as being able to change its geometry as per figures 3A and 3B which would allow it to better conform to a user’s body.  Additionally, as shown in figures 1A-1C and disclosed in [0073], the back plate part 3 could be used to house a fluid pump part 5 with embedded fluid lines 4 that could then change the shape of the implant as shown visually in figures 1A to 1C. This would be beneficial as this would allow for post-surgery modification of the implant. 
With respect to the needle guard being flexible, Bark in view of Bartolo and Forsell does not teach a flexible needle guard. Instead, Raven (US Pub No.: 2011/0196195) would disclose a flexible needle guard in [0102] and [0104]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible needle guard of Raven into the combination of Bark, Bartolo, and Forsell for the purpose of providing a tactile feedback through the needle during a contact (in [0102]) and provide a means for self-sealing (in [0104]).
Regarding claim 3, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to Claim 1, wherein Bark discloses the plurality of offset, rigid, puncture-resistance structures comprise slat members (members of Bark like parts 74 and 76 in figure 6 are depicted as being slats. As these members are to act as a needle guard, it is assumed that they would be rigid and puncture-resistant to resist a puncturing force by a needle).
Regarding claim 4, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to Claim 1, wherein Bartolo further teaches that the plurality of offset rigid, puncture-resistance comprise dome-shaped members (parts 12 and 13 in figure 2 are offset, layers that are curved, forming a dome like appearance.  As these members are to act as a needle guard, it is assumed that they would be rigid and puncture-resistant to resist a puncturing force by a needle). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the needle guard of Bartolo in place of the needle guard of Bark as the needle guard part 13 has the injection button part 12. This injection button would be beneficial to the device of Bark as said button is disclosed as providing a more economical means to seal a prosthesis as disclosed in column 1 lines 41-46).
Regarding claim 5, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to Claim 1, wherein Bartolo teaches the plurality of offset layers comprises three layers (column 3 lines 40-49 discloses that the offset layer 12, shown in figure 4, will comprise of layers 18A, 18B, 18C, and 18D). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the needle guard of Bartolo in place of the needle guard of Bark as the needle guard part 13 has the injection button part 12. This injection button would be beneficial to the device of Bark as said button is disclosed as providing a more economical means to seal a prosthesis as disclosed in column 1 lines 41-46). Additionally, while four layers are shown in figure 6 of Bartolo (with eight layers disclosed in the specification), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate three layers as it would be obvious to try as having fewer layers would then reduce the size of the part implanted into the patient while a reasonable expectation of success of part 12 would be maintained. 
Regarding claim 6, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to claim 1, wherein Bark discloses that the plurality of offset layers comprises members having a thickness between 0.1 mm and 1.0 mm (column 5 lines 10-16 discloses that part 20 is about 0.2 millimeters thick. As part 22 in figure 3, which is the offset layer, appears to be the same thickness, it us understood that part 22 should also be around 0.2 millimeters thick) and a spacing of between 0.2 mm and 0.5 mm (if the thickness of part 22 in figure 3 is 0.2 mm, it stands to reason that there will be a spacing between parts 18 and 22 that can also be 0.2 to 0.5 mm between the parts)
Regarding claim 7, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to Claim 1, Bark discloses the soft silicone gel intermediate layer is disposed between an outer surface of the base layer and an interior surface of the top layer (layer 18, shown in figure 3, is made of a silicone gel in column 3 lines 56-60. This layer is between the outer surface of the base layer ant the interior surface of the top layer). However, Bark does not disclose that an interior surface of the base layer forms an inflatable cavity. Instead, Bartolo teaches that an interior surface of the base layer forms an inflatable cavity (which is implied in column 2 lines 39-47 wherein the prosthesis is disclosed as being inflatable. This means that the cavity of Bartolo is inflatable). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the needle guard of Bartolo in place of the needle guard of Bark as the needle guard part 13 has the injection button part 12. This injection button would be beneficial to the device of Bark as said button is disclosed as providing a more economical means to seal a prosthesis as disclosed in column 1 lines 41-46).
Regarding claim 8, Bark discloses a flexible, fillable prosthesis, the prosthesis (shown in figures 6 and 8-9) comprising: a shell having an anterior portion and a posterior portion that comprises a posterior surface (a shell is depicted in figure 6 with an posterior portion being the bottommost part and the anterior being the topmost part. The posterior surface would be the bottommost surface of Bark); and a needle guard (the needle stop member disclosed in the abstract, disclosed as part 22 in column 3 lines 61-68) and comprising a plurality of unwoven, offset layers of offset, puncture-resistance structures (the needle stop member is disclosed to be made up of a mesh that is preferably made of stainless steel in column 3 lines 61-68. A mesh means that a plurality of offset layers are present in part 22. This material is disclosed as possibly being sheets of stainless steel in column 3 lines 61-68).
However, Bark does not disclose that the needle guard that is concave in shape. Instead, Bartolo (US Pub No.: 4,428,364) would teach a needle guard that, in an expanded state, (i) collectively form a concave shape (figure 2 parts 12-13 comprise a needle guard that is concave in figure 2) and (ii) provide a concave exterior surface along the posterior portion for approximating a human anatomical feature (the needle guard of Bartolo can be placed upon the posterior portion of the prosthesis of Bark), the needle guard having a shape memory characteristic for urging the prosthesis toward the expanded state (the needle guard of Bartolo is shown to have a shape memory in figure 2 and column 2 lines 48-61). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the needle guard of Bartolo in place of the needle guard of Bark as the needle guard part 13 has the injection button part 12. This injection button would be beneficial to the device of Bark as said button is disclosed as providing a more economical means to seal a prosthesis as disclosed in column 1 lines 41-46). 
From here, neither Bark nor Bartolo teach that the needle guard is coupled to the posterior surface of the shell. Instead, Forsell does teach a rigid back plate (part 3 in figure 1A, disclosed in [0074]) that is coupled to the posterior surface of the implant part 10. While it isn’t explicitly disclosed as a needle guard, the back plate is disclosed as being relatively stiff in [0090]. It stands to reason that the rigid back plate would be able to guard against a needle to an extent as the device is claimed to be sturdy as per [0074]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to one of ordinary skill in the art at the time of filing to incorporate the rigid back plate of Forsell into the devices of Bark and Bartolo as the back plate of Forsell is depicted as being able to change its geometry as per figures 3A and 3B which would allow it to better conform to a user’s body.  Additionally, as shown in figures 1A-1C and disclosed in [0073], the back plate part 3 could be used to house a fluid pump part 5 with embedded fluid lines 4 that could then change the shape of the implant as shown visually in figures 1A to 1C. This would be beneficial as this would allow for post-surgery modification of the implant. 
With respect to the needle guard being flexible, Bark in view of Bartolo and Forsell does not teach a flexible needle guard that is comprised of a plurality of unwoven structures. Instead, Raven (US Pub No.: 2011/0196195) would disclose a flexible needle guard in [0102] and [0104] that is comprised of an unwoven structure (in [0052] of Raven, a plurality of materials are disclosed that could be used in a needle-resistant materials.  Some of the ones listed, like high durometer silicone and acrylonitrile butadiene styrene are not woven.  It is taken that these materials can be incorporated into the needle guard of Bark). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible needle guard of Raven into the combination of Bark, Bartolo, and Forsell for the purpose of providing a tactile feedback through the needle during a contact (in [0102]) and provide a means for self-sealing (in [0104]).
Regarding claim 9, Bark in view of Bartolo, Forsell, and Raven discloses the prosthesis according to claim 8, wherein Bark discloses the plurality of offset layers comprises slat members (members of Bark like parts 74 and 76 in figure 6 are depicted as being slats).
Regarding claim 10, Bark in view of Bartolo and Forsell teach the prosthesis according to claim 8, wherein Bartolo further teaches that the plurality of offset rigid, puncture-resistance structures comprise dome-shaped members (parts 12 and 13 in figure 2 are offset layers that are curved, forming a dome like appearance.  This material is disclosed as being “sufficiently rigid to maintain a degree of compression” in column 3 lines 61-68 where a needle guard is detailed). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the needle guard of Bartolo in place of the needle guard of Bark as the needle guard part 13 has the injection button part 12. This injection button would be beneficial to the device of Bark as said button is disclosed as providing a more economical means to seal a prosthesis as disclosed in column 1 lines 41-46).
Regarding claim 11, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to claim 8, wherein Bartolo teaches the plurality of offset rigid, puncture-resistance structures comprise three layers (column 3 lines 40-49 discloses that the offset layer 12, shown in figure 4, will comprise of layers 18A, 18B, 18C, and 18D.  This material is disclosed as being “sufficiently rigid to maintain a degree of compression” in column 3 lines 61-68 where a needle guard is detailed). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the needle guard of Bartolo in place of the needle guard of Bark as the needle guard part 13 has the injection button part 12. This injection button would be beneficial to the device of Bark as said button is disclosed as providing a more economical means to seal a prosthesis as disclosed in column 1 lines 41-46). Additionally, while four layers are shown in figure 6 of Bartolo (with eight layers disclosed in the specification), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate three layers as it would be obvious to try as having fewer layers would then reduce the size of the part implanted into the patient while a reasonable expectation of success of part 12 would be maintained. 
Regarding claim 12, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to claim 8, wherein Bark discloses that the plurality of offset layers comprises members having a thickness between 0.1 mm and 1.0 mm (column 5 lines 10-16 discloses that part 20 is about 0.2 millimeters thick. As part 22 in figure 3, which is the offset layer, appears to be the same thickness, it us understood that part 22 should also be around 0.2 millimeters thick) and a spacing of between 0.2 mm and 0.5 mm (if the thickness of part 22 in figure 3 is 0.2 mm, it stands to reason that there will be a spacing between parts 18 and 22 that can also be 0.2 to 0.5 mm between the parts)
Regarding claim 13, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to claim 8, wherein Bark discloses that the shell comprises a laminate having a base layer (figure 6 part 70), a top layer (figure 6 part 72), and a soft silicone gel intermediate layer disposed between the base layer and the top layer (figure 6 part 68 which is between parts 70 and 72. Silicone used for the implant is disclosed in column 3 lines 55-60 and claim 16) and of sufficient thickness for self-sealing of a needle hole therethrough (column 6 lines 13-19 as well as claim 16 discloses a self-sealing layer for a needle).
Regarding claim 14, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to claim 13, Bark discloses the soft silicone gel intermediate layer is disposed between an outer surface of the base layer and an interior surface of the top layer (layer 18, shown in figure 3, is made of a silicone gel in column 3 lines 56-60. This layer is between the outer surface of the base layer ant the interior surface of the top layer). However, Bark does not disclose that an interior surface of the base layer forms an inflatable cavity. Instead, Bartolo teaches that an interior surface of the base layer forms an inflatable cavity (which is implied in column 2 lines 39-47 wherein the prosthesis is disclosed as being inflatable. This means that the cavity of Bartolo is inflatable). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the needle guard of Bartolo in place of the needle guard of Bark as the needle guard part 13 has the injection button part 12. This injection button would be beneficial to the device of Bark as said button is disclosed as providing a more economical means to seal a prosthesis as disclosed in column 1 lines 41-46).
Regarding claim 21, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to claim 8, wherein Bark discloses the plurality of offset layers of offset, rigid, puncture-resistance structures are rigid (the needle stop member is disclosed to be made up of a mesh that is preferably made of stainless steel in column 3 lines 61-68. A mesh means that a plurality of offset layers are present in part 22.  This material is disclosed as being “sufficiently rigid to maintain a degree of compression” in column 3 lines 61-68).
Regarding claim 22, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to claim 8, wherein Raven teaches that the flexible needle guard (being the needle guard in [0102]) comprises an intermediate layer comprising the shape memory characteristic (as the needle guard of Raven is made out of a self-sealing elastomer, it is argued that it would have a shape memory characteristic as the elastomer would return to its original shape during said self-sealing).
Regarding claim 23, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to Claim 1, wherein Raven teaches that the plurality of offset layers of offset, rigid, puncture-resistance structures are unwoven (in [0052] of Raven, a plurality of materials are disclosed that could be used in a needle-resistant materials.  Some of the ones listed, like high durometer silicone and acrylonitrile butadiene styrene are not woven.  It is taken that these materials can be incorporated into the needle guard of Bark). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible needle guard and the materials used therein from Raven into the combination of Bark, Bartolo, and Forsell for the purpose of providing a tactile feedback through the needle during a contact (in [0102]) and provide a means for self-sealing (in [0104]).
Regarding claim 24, Bark in view of Bartolo, Forsell, and Raven teach the prosthesis according to claim 1, wherein Raven teaches that the flexible needle guard (being the needle guard in [0102]) comprises an intermediate layer comprising the shape memory characteristic (as the needle guard of Raven is made out of a self-sealing elastomer, it is argued that it would have a shape memory characteristic as the elastomer would return to its original shape during said self-sealing).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bark (US Pub No.: 5,074,878) in view of Bartolo (US Pub No.: 4,428,364), Forsell (US Pub No.: 2009/0210056) and Raven (US Pub No.: 2011/0196195) in further view of “Tacky Gels for Healthcare Applications” by NuSil Silicone Technology.
Regarding claim 2, Bark in view of Bartolo, Forsell and Raven teach the prosthesis according to Claim 1. However, neither Bark nor Bartolo will teach an instance wherein the intermediate layer comprises Nusil MED 6350. Instead, the document titled “Tacky Gels for Healthcare Applications” does disclose the Nusil Med-6350 silicone gel with details pertaining to biological testing. It should be noted that, as per the first paragraph on page 2, the MED 6350 material is a silicone based gel. 
It is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the MED-6350 silicone gel disclosed in “Tacky Gels for Healthcare Applications” into the combination of Bark, Bartolo, Forsell, and Raven as this will give further details regarding the actual material used here. As per column 3 lines 50-60, silicone is disclosed as a possible material used in the implant. As what “Polymer Systems Technology Limited” discloses is a silicone compound that has been tested for a biological use (i.e. implantation), it stands to reason that this silicone compound can be incorporated within the implant of Bark with known results. From here, benefits for NuSil MED-6350 are disclosed on page 2 of the document as said gels are disclosed to have “a history of biocompatibility, are non-allergenic, and offer superior breathability.” As all of these are beneficial components of MED-6350, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this silicone based material for the intermediate layer of Bark.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Powell (US Pub No.: 2009/0118829) discloses a method of making a prosthetic shell, Jones (US pub No.: 2011/0152913) discloses an implant with a needle stop disclosed in [0142], Smith (US Pub No.: 2004/0249457) discloses an implant with a back plate part 12 used to apply support as per [0034].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774